Title: From Thomas Jefferson to James Bowdoin, 23 June 1808
From: Jefferson, Thomas
To: Bowdoin, James


                  
                     Washington June 23. 08.
                  
                  Th: Jefferson salutes mr Bowdoin with great esteem & respect, and now incloses him copies of the letters he wrote him while in France according to the request in his favor of the 12th. inst. he would be happy to learn which of them did not get to mr Bowdoin’s hands, as he might perhaps still find out the conveyance through which it went. 
               